Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 05/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 18-22, 32-37 iare rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 2007/0206275, hereinafter Hemmer) in view of Freund et al. (US 2005/0123181, hereinafter Freund) in view of Dong et al. (US 2008/0185980, hereinafter Dong).

Regarding claim 1, Hemmer discloses a method of high-resolution intravital imaging of a tissue of interest in a subject using a microscope (e.g. the tissue ring 30 with attached window 52 is located on the tissue 53 to be imaged by the macroscopic imager, para [0042); e.g. optically formed microscopic sectiunc1I i111c1ye:;, such as cells or other tissue structures, para [0031)) comprising: a) exposing the tissue of interest in the subject (surgically exposed in-vivo tissue; para [00021), c) attaching the window frame to a microscope stage with a window fixturing plate that is movable relative to the optical axis of the microscope in at least x- and y directions (e.g. macroscopic imager 32 is then presented to the tissue ring 30 which are magnetically attached to mount 48 of imager 32 as described earlier. An arrow 48a on the mount 48 is aligned with the center or window tab 52b by the user rotating the macroscopic imager housing 34 to couple such rotation to tissue mount 48, para (0043); e.g. the VivaScope.RTM. 2100 or VivaScope.RTM. 2500 may also be used in system 10 by adapting their Imaging heads with tissue mount 48 so that they can be positioned to engage a tissue ring when mounted to in-vivo patient or ex-vivo tissue sample. Also other optical microscopes may be also adapted with such tissue mount 48; para (00601).  Hemmer fails to disclose b) attaching a window frame holding a transparent window to the subject so that the tissue of interest is viewable through the window; d) acquiring through the window high-magnification, high-resolution overlapping images of the tissue of interest in a mosaic pattern and stitching the images together to produce a low-magnification, high-resolution overview image of the tissue of interest that preserves subcellular resolution, thereby obtaining high resolution intravital images of a tissue of interest in a subject. Freund discloses d) acquiring through the window high-magnification, high-resolution overlapping images of the tissue of interest in a mosaic pattern and stitching the images together to produce a low-magnification, high-resolution overview image of the tissue of interest that preserves subcellular resolution (acquire higher magnification images of the desired regions of interest;  low magnification tissue image acquisition: acquisition  of tiled images about each mapped tissue section; individual image tiles cover overlapped fields of view in order to facilitate image stitching;  para [0034). (0037), [0041), [0043), [0044), (00821), thereby obtaining high resolution intravital images of a tissue of interest in a subject (acquire higher magnification images of the desired regions of interest; microscope is directed to acquire images of specific structures and cell types of interest, at higher, prescribed magnifications; para [0037), [00441). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include d) acquiring through the window high-magnification, high-resolution overlapping images of the tissue of interest in a mosaic pattern and stitching the images together to produce a low-magnification, high­ resolution overview image of the tissue of interest that preserves subcellular resolution, thereby obtaining high resolution intravital images of a tissue of interest in a subject as taught by Freund into the system of Hemmer for the purpose of providing automated identification of structures of interest within tissue samples and for capturing high-resolution images that are substantially limited to those structures.Hemmer and rreund fails to discloses b) attachiny c1 window frame holding a transparent window to the subject so that the tissue of interest is viewable through the window. Dong discloses attaching a window frame holding a transparent window to the subject so that the tissue of interest is viewable through the window (cover glass serves as the observation window of intravital hepatic activities; Fig. 1c shows attaching a window frame holding a transparent window to the mouse; the incision of the lower abdomen was sutured, leaving the upper part open to create a circled wound to position the inner lid of the hepatic imaging chamber inside the abdominal wall; prior to installing the inner lid, an 8-mm round cover glass was adhered around the outer rim by a polyvinylacetate glue; Fig. 1c, 1d & para [0022). (0030), (00531). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include attaching a window frame holding a transparent window to the subject so that the tissue of interest is viewable through the window as taught by Dong into the system of Hemmer and Freund for the purpose of providing a photograph depicting the anatomic relationships of the installed device with skin, peritoneum, and the underlying liver or other organs.

Regarding claim 2, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein wherein the flxturlng plate comprises portions defining a circular hole for the window and a circular recess that holds the window frame (imaging heads with tissue mount 48 so that they can be positioned to engage a tissue ring when mounted to in-vivo patient or ex­ vivo tissue sample; para [00601).

Regarding claim 3, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the fixturing plate comprises portions defining a slotted recess that holds the window frame (tissue ring mount 48 is a movableplastic collar 51; para (00361).

Regarding claim 4, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloseswherein the fixturing plate is made of metal and/or plastic (imaging heads with tissue mount 48 so that they can be positioned to engage atissue ring; tissue ring made of metal; para [0038], [0060]).
Regarding claim 5, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Freund fails to disclose wherein the window frame is attached to the subject using adhesive. Dong discloses wherein the window frame is attached to thesubject using adhesive (cover glass serves as the observation window of intravital hepatic activities; the incision of the lower abdomen was sutured, leaving the upper part open to create a circled wound to position the inner lid of the hepatic imaging chamber inside the abdominal wall; prior to installing the inner lid, an 8-mm round cover glass was adhered around the outer rim by a polyvinylacetate glue;Fig. 1 C & para [0022], [0030], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the window frame is attached to the subject using adhesive as taught by Dong into the system of Hemmer and Freund for the purpose of providing a photograph depicting the anatomic relationships of the installed device with skin, peritoneum, and the underlying liver or other organs.
Regarding claim 6, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Dong fail to disclose attaching the window frame to the tissue of interest and applying saline within the window frame before the window is affixed the window frame to cover the tissue of interest with saline. Freund discloses attaching the window frame to the tissue of interest and applying saline within the window frame before the window is affixed to the window frame to cover the tissue of interest with saline (method of selecting optimal locations in response to a figure-of-merit includes dividing each region of interest into a plurality of subsections; the figure of merit is computed filtering the binary structure mask with an averaging window of size matching the region of interest; tissue samples may make use of alternate stains to fast red such as Diaminobenzidine (DAB) or tetrazolium salts such as BCIP/NBT; para [0095], [0103]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include attaching the window frame to the tissue of interest and applying saline within the window frame before the window is affixed to the window frame to cover the tissue of interest with saline as taught by Freund Into the system of Hemmer and Dong tor the purpose of providing tissuesamples often stained for uses of the tissue sample other than determining a presence of a structure of interest.
Regarding claim 7, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein additional stabilization of the tissue of interest is provided by affixing a rigid backing to a side of the tissue of interest opposite to the objective lens of the microscope (tissue ring 30 with attached window 52 is located on the tissue 53 to be imaged by the macroscopic imager; surface 52 b of window 52 has a ring of adhesive material to facilitate retaining the tissue ring and its attached window 52 on the tissue surface; para [0042]).
Regarding claim 8, Hemmer in view of Freund and further in view of Dong discloses the method of claim 7. In addition, Hemmer discloses wherein the rigid backing is made of one or more of rubber, plastic and metal (tissue ring 30 is of metal material; para [0038]).
Regarding claim 9, Hemmer in view of Freund and further in view of Dong discloses the method of claim 7. Hemmer and Dong fails to  disclose wherein the tissue is a mammary fat-pad, lymph node or salivary gland. Freund discloses wherein the tissue is a mammary fatpad, lymph node or salivary gland (available tissue; lymph node; para [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the tissue is a mammary fat-pad, lymph node or salivary gland as taught by Freund into the system ot Hemmer and Dong for the purpose of providing specific tissues types in a stitched image which is then analyzed to determine the presence of structures and cell types of interest.
Regarding claim 10, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the window frame is made of metal and/or plastic (material window 52, such as of plastic; para [0038]).
Regarding claim 11, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the fixturing plate is placed between the skin of the subject and the outside lip of the window frame to stabilize the tissue of interest (the tissue ring 30 with attached window 52 is located on the tissue 53 to be imaged by the macroscopic imager and then the con focal imager 18; surface 52 b of window 52 has a ring of adhesive material to facilitate retaining the tissue ring and its attached window 52 on the tissue surface; para [0042]), wherein the fixturing plate has a recess for holding the window frame, and wherein the fixturing plate is secured to the microscope stage (the tissue ring 30 with attached window 52 is located on the tissue 53 to be imaged by the macroscopic imager and then the confocal imager 18; surface 52 b of window 52 has a ring of adhesive material to facilitate retaining the tissue ring and its attached window 52 on the tissue surface; para [0036]-(0039], [0042]).
Regarding claim 12, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the window frame comprises a plurality of fiducial markers (user interface also enables marking on the displayed macroscopic image or one or more locations of confocal images; such markings may be capable of indicating different types of confocal image capture; a window displaying a macroscopic image; para [0013]-[0016]).
Regarding claim 13, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Dong fail to disclose wherein fiducial markers on the window frame serve as navigational reference points and, along with the xy stage origination, form a set of vectors from which a coordinate transformation connecting repeated imaging sessions can be derived. Freund discloses wherein fiducial markers on the window frame serve as navigational reference points and, along with the xy stage origination (the image is iteratively examined to locate and mask slide fiducials (i.e., boundary or other slide location markers) and/or non-illuminated regions; converted to a point-to-point variance mapping by computing the local neighborhood signal variance in the pixel intensity at each point on a 3.3 box kernel; para [0065], [0066]), form a set of vectors from which a coordinate transformation connecting repeated imaging sessions can be derived (the centroid for each theoretical spot 520 is then calculated; distance vectors are drawn from the centroids of each theoretical spot 520 to a distance of 0.5 radius, around the centroid; the expanded area around the spot 520 and the tissue objects 26 in the binary image 400 are compared; tissue objects 26 that are located within 0.5 radii are assigned to the row/column identifier for that theoretical spot 520; para [0076]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the tissue is a mammary fat-pad, lymph node or salivary gland as taught by Freund into the system of Hemmer and Dong for the purpose of providing an iterative nature of the fitting process that allows the system to accommodate small and badly fragmented tissue objects, as well as tissue objects that are out of alignment.
Regarding claim 14, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the window frame comprises - a beveled edge that rests against the tissue of interest ( FIG. 3 is a partial view of the front of the macroscopic imager; when connected and aligned to the tissue attachment device of FIG. 1A which is adhesively coupled to the surface of tissue;; Figs. 3, 4 & para [0025]), - a groove into which a skin flap or ribcage fits ( tissue attachment device of FIG. 1A which is adhesively coupled to the surface of tissue; Fig. 3 & para [0025]), and - a recess for the window (macroscopic image of the tissue surface 53 below and pressed against window 52 through window 52 and tissue ring opening 30; Fig. 1A & para [0043]).
Regarding claim 18, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein in the step d) the Images are obtained in a specitic order so that the spatial relationships of the images is maintained and the overall architecture of the tissue is reconstruction receiving Images from such imagers, and a tissue attachment device in which the macroscopic imager and confocal imager are each individually presented to the tissue utilizing the tissue attachment device in a predefined alignment, such that imaging locations of the confocal imager with respect to the tissue surface spatially correlate with macroscopic image; Abstract, para [0012), [00471).
Regarding claim 19, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Dong fail to disclose wherein cells or other structures in the tissue of interest are labeled using genetically encoded fluorescent proteins or injectable fluorescent dyes. Freund discloses wherein cells or other structures in the tissue of interest are labeled using genetically encoded fluorescent proteins or injectable fluorescent dyes (the tissue samples are stained with a nuclear contrast stain for visualizing cell nuclei, such as Hematoxylin, a purple-blue basic dye with a strong affinity for DNA/RNA-containing structures; the tissue samples may have also been stained with a red alkaline phosphatase substrate, commonly known as .fast red. stain; para [0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein cells or other structures in the tissue of interest are labeled using genetically encoded fluorescent proteins or injectable fluorescent dyes as taught by Freund into the system of Hemmer and
Dong for the purpose of providing stains that precipitate near known antibodies in order to visualize where the protein of interest is expressed.
Regarding claim 20, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer fails to disclose wherein the tissue of interest is liver, lung, kidney, pancreas, colon, intestines, stomach, esophagus, ovary, uterus, bladder, prostate, bone marrow, brain, mammary gland, lymph node or salivary gland tissue. Freund discloses wherein the tissue of interest is liver, lung, kidney, pancreas, colon, intestines, stomach, esophagus, ovary, uterus, bladder, prostate, bone marrow, brain, mammary gland, lymph node or salivary gland tissue. Freud discloses wherein the tissue of interest is liver, lung, kidney, pancreas, colon, intestines, stomach, esophagus, ovary, uterus, bladder, prostate, bone marrow, brain, mammary gland, lymph node or salivary gland tissue (available tissue includes liver, lung, kidney, colon, intestines, stomach, uterus, bladder, prostate, lymph node; para [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Include wherein the tissue of interest is liver, lung, kidney, pancreas, colon, intestines, stomach, esophagus, ovary, uterus, bladder, prostate, bone marrow, brain, mammary gland, lymph node or salivary gland tissue. Freund discloses wherein the tissue of interest is liver, lung, kidney, pancreas, colon, intestines, stomach, esophagus, ovary, uterus, bladder, prostate, bone marrow, brain, mammary gland, lymph node or salivary gland tissue as taught by Freund into the system of Hemmer and Dong for the purpose of providing specific tissues types in a stitched image which is then analyzed to determine the presence of structures and cell types of interest.
Regarding claim 21, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Freund fail to disclose wherein the window frame and window are chronically implanted in the subject. Dong discloses wherein the window frame and wherein chronically Implanted in the subject (Fig. 1C shows the window frame and window chronically implanted in the mouse; a photograph showing a mouse with the device installed on its upper abdominal wall; Fig. 1C & para [0007)).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the window frame and window are chronically implanted in the subject as taught by Dong into the system of Hemmer and Freund for the purpose of providing a photograph depicting the anatomic relationships of the installed device with skin, peritoneum, and the underlying liver or other organs.
Regarding claim 22, Hemmer in view of Freund and further in view of Dong discloses the method of claim 21. Hemmer and Dong fail to disclose wherein the tissue of interest is lung tissue. Freund discloses wherein the tissue of interest is lung tissue (available tissue includes lung tissue; para [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the tissue of interest is lung tissue as taught by Freund into the system of Hemmer and Dong for the purpose of providing specific tissues types in a stitched image which is then analyzed to determine the presence of structures and cell types of interest.
Regarding claim 32, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the method is used to visualize tumor cell movement, extravasation tumor growth, tumor cell progression to metastases, or dynamics of interactions among cells including tumor cells, macrophages andendothelial cells, and subcellular dynamics including cell division, invasive protrusion and signaling secretion (tissue removed from a patient; para [0002]).
Regarding claim 33, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the microscope is a multiphoton or confocal microscope (confocal microscope 12; Abstract and para [0031], [0048).
Regarding claim 34, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Dong fail to disclose wherein images obtained by the method do not require further processing to remove motion artifacts. Freund discloses wherein images obtained by the method do not require further processing to remove motion artifacts (the software locates tissue sections in the image and distinguishes them from artifacts such as dust, air bubbles, oil droplets, and other anomalies commonly found on microscope slides; software components included hardware control software for auto-focus, auto-calibration, motion control, image adjustment, and white balancpara [0040], [0054]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein images obtained by the method do not require further processing to remove motion artifacts as taught by Freund into the system of Hemmer and Dong for the purpose of providing software component which includes tissue-mapping software that allows the system to perform targeted imaging.
Regarding claim 35, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. In addition, Hemmer discloses wherein the subject is a mammal (a patient; para [0060]).
Regarding claims 36 and 37, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer and Freund fail to disclose wherein the subject is a mouse, rat, gerbil, rabbit, or laboratory animal. Dong discloses wherein the subject is a mouse and
a laboratory animal (a labo1c1lury c1nimal; a mouse; Fig. 1C & para [0002], [UU55)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include whett:,i11 U1"' subject is a laboratory animal mouse as taught by Dong into the system of Hemmer and Freund for the purpose of providing animal or nonclinical testing as required, before entering to clinical tests.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 2007/0206275, hereinafter Hemmer) in view of Freund et al. (US 2005/0123181, hereinafter Freund) in view of Dong et al. (US 2008/0185980, hereinafter Dong) as applied to claim 1, and further in view of US 2010/0265574 A 1 (Kasahara).
Regarding claim 15, Hemmer in view of Freund and further in view of Dong discloses the method of claim 1. Hemmer, Freund, and Dong fail to disclose wherein images are obtained using a low magnification, high-numerical aperture, long-working distance objective lens.
Kasahara discloses wherein images are obtained using a low magnification, high-numerical aperture, long-working distance objective lens (images provided using low to middle magnification; the large numerical aperture and a long working distance can be realized while its optical performance is secured; lens is objective; para [0046]. [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein images are obtained using a low magnification, high-numerical aperture, long-working distance objective lens as taught by Kasahara into the system of Hemmer, Freund and Dong for the purpose of securing a wide field of view and/or observation range.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 2007/0206275, hereinafter Hemmer) in view of Freund et al. (US 2005/0123181, hereinafter Freund) in view of Dong et al. (US 2008/0185980, hereinafter Dong) as applied to claim 1, and further in view of US 2012/0170828 A1 to Gareau et al. (hereinafter Gareau).
Regarding claim 17, Hemmer in view of Freund discloses the method of claim 1. Hammer, Freund, and Dong fail to disclose wherein the tissue is imaged to a depth of at least 100 Lm with a step size of 5 Lm between each z-slice. Gareau discloses wherein the tissue is imaged to a depth of at least 100 Lm with a step size of 5 Lm between each z-slice (a penetration depth of 250-350 Lm or more may be achieved; z-slices of confocal data with 10111ii;rurnelers ; para [0028], [0039], [0043) ). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the tissue is imaged to a depth of at least 100 Lm with a step size of 5 Lm between each z-slice as taught by Gareau into the system of Hemmer, Freund, and Dong for the purpose of providing an iterative coregistration method developed to eliminate distortions caused by movement.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer et al. (US 2007/0206275, hereinafter Hemmer) in view of Freund et al. (US 2005/0123181, hereinafter Freund) in view of Dong et al. (US 2008/0185980, hereinafter Dong) as applied to claim 1, and in further view of WO 2017/059397 A 1 to Whitehead lnstititute for Biomedical Research(hereinafter Whitehead).
Regarding claim 16, Hemmer in view of Freund and further in view of Dong and further in view of Karashara discloses the method of claim 15, Hemmer, Freund, Dong, and Karashara fail to disclose wherein the lens is 25x l.05NA. Whitehead discloses wherein the lens is 25x 1.05NA (Two-photon imaging was performed with Olympus BX61; Olympus 25X 1.05 NA Plan Objective; para [0340]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the lens is 25x 1.05NA as taught by Whitehead into the system of Hemmer, Freund, Dong and Kasahara and for the purpose of acquring images of antibodies.

Allowable Subject Matter
Claims 49-53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793